      Case 1:19-cv-03852-AJN-DCF Document 87
                                          88 Filed 10/27/20
                                                   10/29/20 Page 1 of 1




888 SEVENTH AVENUE                                                              JOSEPH I. MARCHESE
THIRD FLOOR                                                                          Tel: 6 4 6 . 8 3 7 . 7 4 1 0
NEW YORK, NY 10019                                                                   Fax: 2 1 2 . 9 8 9 . 9 1 6 3
www.bursor.com                                                                    jmarchese@bursor.com



                                         October 27, 2020

Via ECF

The Honorable Alison J. Nathan
                                                                                10/29/2020
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 906
New York, New York 10007

Re:    Chamlin v. Johnson & Johnson, et al., Case No. 1:19-cv-03852-AJN (S.D.N.Y. 2019)

Dear Judge Nathan:

       Pursuant to Your Honor’s Individual Practices, Plaintiff Matthew Chamlin and
Defendants McNeil Nutritionals, LLC and Johnson & Johnson hereby jointly request a stay of all
proceedings to allow the parties to pursue settlement of this action during an upcoming
mediation.

         Over the past several weeks, counsel for both parties have engaged in settlement
discussions that recently resulted in an agreement to pursue settlement through mediation. The
parties have selected a mediator and are in the process of scheduling the mediation in November
or early December. Therefore, the parties request a stay of all proceedings and deadlines to
allow them to focus solely on resolution leading up to the mediation. The parties propose to
update the Court in writing on or before December 11, 2020 about the status of their settlement
efforts.


       Respectfully submitted,

       O’MELVENY & MYERS LLP                                  BURSOR & FISHER, P.A.

       /s/ Hannah Y. Chanoine                                 /s/ Joseph I. Marchese

       Hannah Y. Chanoine                                     Joseph I. Marchese

                                               7KHSDUWLHV UHTXHVWIRUDVWD\LVKHUHE\*5$17('$OOFRQIHUHQFHV
                                               DQGGHDGOLQHVDUHDGMRXUQHGVLQHGLH,QOLJKWRIWKHVWD\WKH&RXUW
                                               DGPLQLVWUDWLYHO\GHQLHV'HIHQGDQWV PRWLRQWRGLVPLVV'NW1R
CC:    All counsel of record (via ECF)         3ODLQWLII VFODVVFHUWLILFDWLRQPRWLRQDQGPRWLRQWRVHDO'NW1R
                                               DQG'HIHQGDQWV PRWLRQWRH[FOXGHWHVWLPRQ\RI3ODLQWLII VH[SHUWVDQG
                                               PRWLRQWRVHDO'NW1RZLWKOHDYHWRUHILOHLIVHWWOHPHQWLV
                                               XQVXFFHVVIXO7KHSDUWLHVVKDOOILOHDVWDWXVXSGDWHE\'HFHPEHU
                                               7KLVUHVROYHV'RFNHW1XPEHUVDQG
                                               6225'(5('
                                                                                                10/28/2020
